Cobb, J.
From the bill of exceptions and transcript in this cáse it would be difficult to tell exactly what was decided in the court below, but we are relieved of that difficulty by the stipulation' filed in the case. The following is a copy of so much of said stipulation as is deemed necessary to a proper understanding of the question decided.
“ 4th. That the said district court of Stanton county, Neb., adjudged that the plaintiff should have and recover from the defendant, under the third section of page 46 of the laws of Nebraska of 1877, the sum of four cents each for every description of real estate upon the tax list of Stanton county, Nebraska. That said plaintiff should not recover four cents for each description upon the original tax list and in addition thereto four cents for each description upon the duplicate tax list of said county, and that said plaintiff could not recover additional compensation upon description of personal property, either upon the original tax list or duplicate tax list, nor recapitulation and footings of same; nor recapitulation and footings of real estate either upon the original or duplicate tax list of said county.”
*281As explained by the stipulation the judgment is clearly right, and it is difficult to see how there could be a difference of opinion upon the meaning of the section in question. There is no such thing required or contemplated by the said section as a description of personal property. Figures denoting its assessed value set opposite the name of the person or corporation taxed is all that is required in regard to personalty. These figures may represent choses in action, stocks in incorporated companies, or live stock; hence no fee is allowed for a description which is not required to be made, and which is never made (in the tax list) in point of fact. The word each in the section refers to the “descriptions of lots and lands”, and not to the “tax list and duplicate thereof.” In other words, the clerk is required to make' out the tax list and a duplicate complete as specified in the first three subdivisions of the section, and including extensions, footings, and recapitulation — whatever that may be — and will be entitled to receive four times as many cents as there are city or village lots and separate descriptions of lands contained in the tax list.
Judgment aeeirmed.